
	

115 S2093 IS: COASTAL Implementation Act of 2017
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2093
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2017
			Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Omnibus Public Land Management Act of 2009 to clarify the authority of the
			 Administrator of the Federal Emergency Management Agency with respect to
			 post-storm assessments, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the COASTAL Implementation Act of 2017.
		2.Named Storm Event Model and post-storm assessments
 (a)Amendments to the Omnibus Public Land Management Act of 2009Section 12312 of the Omnibus Public Land Management Act of 2009 (33 U.S.C. 3611) is amended— (1)in subsection (a)—
 (A)in paragraph (6), by inserting sustained before winds; and (B)in paragraph (7), by striking that threaten any portion of a coastal State and inserting for which post-storm assessments are conducted;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by striking 540 days after the date of the enactment of the Consumer Option for an Alternative System to Allocate Losses Act of 2012 and inserting June 1, 2019; and
 (II)by striking by regulation; (ii)in subparagraph (B), by striking every and inserting an; and
 (iii)by adding at the end the following:  (C)Public reviewThe Administrator shall seek input and suggestions from the public before the Named Storm Event Model, or any modification to the Named Storm Event Model, takes effect.;
 (B)in paragraph (2)— (i)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (ii)by inserting after subparagraph (A) the following:  (B)Data collection (i)In generalUpon identification of a named storm under subparagraph (A), and pursuant to the protocol established under subsection (c), the Administrator may deploy sensors to enhance the collection of covered data in the areas in coastal States that the Administrator determines are at the highest risk of experiencing geophysical events that would cause indeterminate losses.
 (ii)Rule of constructionIf the Administrator takes action under clause (i), that action may not be construed as indicating that a post-storm assessment will be developed for any coastal State in which that action is taken.
 (C)Identification of indeterminate losses in coastal statesNot later than 30 days after the first date on which sustained winds of not less than 39 miles per hour are measured in a coastal State during a named storm identified under subparagraph (A), the Secretary of Homeland Security shall notify the Administrator with respect to the existence of any indeterminate losses in that coastal State resulting from that named storm.;
 (iii)in subparagraph (D), as so redesignated— (I)by striking identification of a named storm under subparagraph (A) and inserting confirmation of indeterminate losses identified under subparagraph (C) with respect to a named storm; and
 (II)by striking assessment for such named storm and inserting assessment for each coastal State that suffered such indeterminate losses as a result of the named storm;
 (iv)in subparagraph (E), as so redesignated— (I)by striking an identification of a named storm is made under subparagraph (A) and inserting indeterminate losses are identified under subparagraph (C); and
 (II)by striking for such storm under subparagraph (B) and inserting under subparagraph (D), any coastal State that suffered such losses; and (v)by adding at the end the following:
							
								(F)Separate post-storm assessments for a single named storm
 (i)In generalThe Administrator may conduct a separate post-storm assessment for each coastal State in which indeterminate losses are identified under subparagraph (C).
 (ii)TimelineIf the Administrator conducts a separate post-storm assessment under clause (i), the Administrator shall complete the assessment based on the dates of actions that the Administrator takes under subparagraphs (C) and (D).; and
 (3)in subsection (c)— (A)in paragraph (1), by striking 540 days after the date of the enactment of the Consumer Option for an Alternative System to Allocate Losses Act of 2012 and inserting June 1, 2019;
 (B)in paragraph (2), by inserting , in the discretion of the Administrator, after of sensors as may; and (C)in paragraph (4)(B), by inserting and expend after receive.
 (b)Amendment to the National Flood Insurance Act of 1968Section 1337(a)(5) of the National Flood Insurance Act of 1968 (42 U.S.C. 4057(a)(5)) is amended by inserting sustained after maximum.
			
